DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 21-25 in the reply filed on 30th August 2022 is acknowledged. Since independent claim 21, contains all the limitations of claim 1 and 9, the restriction requirement of 30th August 2022 is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9-15 and 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites the limitation “a pipe”. However, this limitation already has antecedent basis in parent claim 1 line 6, making it unclear whether these limitations refer to the same “pipe” or different “pipe”. For the purpose of examination, it has been assumed these refer to the same “a pipe”.
Claim 7, line 3 recites the limitation “a pipe”. However, this limitation already has antecedent basis in parent claim 1 line 6, making it unclear whether these limitations refer to the same “pipe” or different “pipe”. For the purpose of examination, it has been assumed these refer to the same “a pipe”.
Claim 9, line 13 recites the limitation “a pipe”. However, this limitation already has antecedent basis in parent claim 9 line 11, making it unclear whether these limitations refer to the same “pipe” or different “pipe”. For the purpose of examination, it has been assumed these refer to the same “a pipe”.
Claim 21, line 13 recites the limitation “a pipe”. However, this limitation already has antecedent basis in parent claim 1 line 12, making it unclear whether these limitations refer to the same “pipe” or different “pipe”. For the purpose of examination, it has been assumed these refer to the same “a pipe”.
Claim 24, line 1 recites the limitation “an oiler”. However, this limitation already has antecedent basis in parent claim 1 line 2, making it unclear whether these limitations refer to the same “oiler” or different “oiler”. For the purpose of examination, it has been assumed these refer to the same “an oiler”.
Claim 22, line 1 recites the limitation “an oil catch system”. However, this limitation already has antecedent basis in parent claim 1 line 2-3, making it unclear whether these limitations refer to the same “oil catching system” or different “oil catching system”. For the purpose of examination, it has been assumed these refer to the same “an oil catch system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundracik et al. (US 9,796,033) in view of Chow (KR 200409517) and in further view of Jung (KR 20160079209).
Regarding claim 1, Kundracik et al. discloses: An apparatus (#10), comprising: a housing (#12 and #18) forming a cavity (see fig. 1, where housing #12 and #18 have a cavity inside it where #78 machine sits) to store a pipe threading machine (#78), an oiler (#108), and an oil catching system (#620); the pipe threading machine located within the cavity (see fig. 1, where #78 machine sits inside cavity of housing #12 and #18), wherein the pipe threading machine is configured to cut the pipe (#60), ream the pipe (#72), and thread the pipe (#66) using one or more attachments (see fig. 1); the oiler configured to apply oil to the pipe and the one or more attachments as the pipe threading machine at least one of cuts the pipe, reams the pipe, or threads the pipe (Column 8, lines 53-57; oil is circulated through die head and lubricates pipe while thread is formed); and the oil catching system located within the cavity below the oiler and the pipe threading machine (see fig. 28, where #620 will sit where #920 is below #78 machine and #108 oiler), wherein the oil catching system is configured to catch oil dripping or spraying from the pipe threading machine, the oiler, or the pipe (#620; Column 13, lines 49-52).
Kundracik et al. fails to directly disclose: an opening along a side wall of the housing, the opening being configured to receive an end of a pipe.
In the same field of endeavor, namely machining devices, Chow teaches: an opening (see annotated fig. below) along a side wall (see annotated fig. below) of the housing, the opening being configured to receive an end of a pipe (see annotated fig. below, where opening is a big, sufficient size to receive various different diameters of pipes #5 seen in Kundracik et al.).

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing (#12 , #18) of Kundracik et al. so that the housing has an opening along a side wall of the housing, the opening being configured to receive an end of a pipe as taught by Chow in order to prevent dispersion of oil and chips from releasing in close proximity to an operator and preventing any environmental contamination the cutting fluid or oil may cause (Page 2).

The modified device of Kundracik et al. et al. fails to directly disclose: wherein the housing includes a door that is configured to open to provide access to the cavity.
In the same field of endeavor, namely machining devices, Jung teaches: wherein the housing includes a door (#200) that is configured to open to provide access to the cavity (#200 door has opening #100a that provides access to cavity inside housing of Kundracik et al.).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening (see annotated fig. above of Chow, where opening of housing will be modified to have the door) of the modified device of Kundracik et al. so that the housing includes a door that is configured to open to provide access to the cavity as taught by Jung in order to prevent cutting chips or oil generated from treating the workpiece, inside the housing, from splashing out in close proximity to an operator while also preventing any environmental hazard (Paragraph 0003-0004).

Regarding claim 2, the modified device of Kundracik et al. substantially discloses claim 1, the
modified device of Kundracik et al. further discloses: wherein the door is configured to slide along a rail (#110, #112 of Chow) positioned within the cavity to secure the cavity of the housing (#110 and #112 rails will be position inside housing #100 of Chow).

Regarding claim 3, the modified device of Kundracik et al. substantially discloses claim 1, except Kundracik et al. fails to further disclose: wherein the door is secured with a pull knob and released by disengaging the pull knob.
In the same field of endeavor, namely machining devices, Chow teaches: wherein the door is secured with a pull knob (#35) and released by disengaging the pull knob (releasing #35 by an operator, #35 is then disengaged).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the door (#200 of Jung) of the modified device of Kundracik et al. so that the door is secured and also includes a pull knob and is released by disengaging the pull knob as taught by Chow in order to facilitate the opening/closing of the door by a knob (Page 3) and be able to slide the door when the operator hands are slippery.

Regarding claim 4, the modified device of Kundracik et al. substantially discloses claim 1, the
modified device of Kundracik et al. further discloses: wherein the pipe threading machine is aligned with the opening to receive a pipe (see annotated fig. below, where opening of Chow is a big, sufficient size to receive various different diameters of pipes #5 seen in Kundracik et al.) passing through the opening with the door in an open position (#200 door in open position as seen in Fig. 1B of Jung, will allow various different sized diameters of pipe #5 of Kundracik et al.).

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale

Regarding claim 5, the modified device of Kundracik et al. substantially discloses claim 1, the modified device of Kundracik et al. further discloses: further comprising rollers (#24 of Kundracik et al.) to facilitate movement of the housing along a surface (#2 of Kundracik et al.) to position the housing near a job site (Column 5, lines 47-50 of Kundracik et al.).

Regarding claim 6, the modified device of Kundracik et al. substantially discloses claim 1, the modified device of Kundracik et al. further discloses: further comprising brackets (#36, #13 of Kundracik et al.) on an exterior (see fig. 1 and 7, where #36 and #13 are on exterior of housing #18 and #12 of Kundracik et al.) of the housing and configured to facilitate lifting of the housing (Column 7, lines 5-7 of Kundracik et al.).

Regarding claim 7, the modified device of Kundracik et al. substantially discloses claim 1, the modified device of Kundracik et al. further discloses: wherein oil catching system (#620 of Kundracik et al.) comprises: an oil splash shield (#628 of Kundracik et al.) positioned relative to the pipe threading machine to catch oil from the pipe threading machine during processing of a pipe (where oil drip guard catches and directs oil; Column 13, lines 49-53 of Kundracik et al.), and a catch tray (#622, #636 of Kundracik et al.) having a funneled geometry (see fig. 25 and 26, where walls #621 of #622 are tapered and are narrow as it travels along wall #621 to create a funneled geometry of Kundracik et al.) to receive oil from at least one of the oiler, the pipe threading machine, or the oil splash shield and collect the oil (#622 of oil catcher #620 receives oil from pipe threading machine through oil guard #628 and collects the oil; Column 13, lines 49-53 of Kundracik et al.).

Regarding claim 9, Kundracik et al. discloses: An apparatus (#10) comprising: a housing (#12, #18) forming an interior (see fig. 1, where housing #12 and #18 forms an interior space where #78 machine sits) to store a pipe threading machine (#78), wherein the housing comprises: a bracket (#36, #13) positioned on an exterior (see fig. 1 and 7, where #36 and #13 are on exterior of housing #18 and #12) of the housing configured to facilitate lifting of the housing to position the housing proximate a job site (Column 7, lines 5-7); a roller (#24) positioned on the exterior of the housing configured to facilitate moving of the housing along a surface (#2) proximate the job site (Column 5, lines 47-50).
Kundracik et al. fails to directly disclose: a hinged door configured to provide access to the pipe threading machine by an operator.
In the same field of endeavor, namely machining devices, Chow teaches: a hinged door (#32, #33) configured to provide access to the pipe threading machine by an operator (handle #35 is used to open/close hinged door connected to wall #31 as seen in fig. 3).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing (#12, #18) of Kundracik et al. so that a hinged door is configured to provide access to the pipe threading machine by an operator as taught by Chow in order to provide visibility to the workspace area and prevent dispersion of oil and chips from releasing during operation in close proximity to an operator and preventing any environmental contamination the cutting fluid or oil may cause (Page 2).

The modified device of Kundracik et al. et al. fails to directly disclose: and a sliding door configured to open and close at an opening in the housing, and configured to facilitate insertion of a pipe into the interior of the housing, wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening.
In the same field of endeavor, namely machining devices, Jung teaches: and a sliding door (#200) configured to open and close at an opening (#200 door has opening #100a that provides access to cavity inside housing of Kundracik et al.) in the housing, and configured to facilitate insertion of a pipe (where opening is a big, sufficient size to receive various different diameters of pipes #5 seen in Kundracik et al.) into the interior of the housing, wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening (#200 door in open position as seen in Fig. 1B of Jung, will allow various different sized diameters of pipe #5 of Kundracik et al. to be position and aligned with the chucks of the pipe threading machine #78 of Kundracik et al.).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the side opening (see annotated fig. below of Chow, where opening of housing will be modified to have the door) of the modified device of Kundracik et al. so that a sliding door is configured to open and close at an opening in the housing, and configured to facilitate insertion of a pipe into the interior of the housing, wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening as taught by Jung in order to prevent cutting chips or oil generated from treating the workpiece, inside the housing, from splashing out in close proximity to an operator while also preventing any environmental hazard (Paragraph 0003-0004) and selectively be able to open the door to inspect the machine.

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale

Regarding claim 10, the modified device of Kundracik et al. substantially discloses claim 9, the modified device of Kundracik et al. further discloses: wherein the roller is lockable (wheels #24 are pairs of lockable caster wheels mentioned in Column 7, lines 33-47 of Kundracik et al.).

Regarding claim 11, the modified device of Kundracik et al. substantially discloses claim 9, the modified device of Kundracik et al. further discloses: wherein the hinged door is configured to fold up to a vertical position (see fig. 3 of Chow, where doors #32 and #33 are folded in a vertical position to access the interior of the housing) to allow the access to the interior of the housing.

Regarding claim 12, the modified device of Kundracik et al. substantially discloses claim 9, the modified device of Kundracik et al. further discloses: wherein the hinged door is configured to lock the hinged door in a closed position (see fig. 2 of Chow, where doors #32 and #33 are in a closed position and stay in place, locked).

Regarding claim 13, the modified device of Kundracik et al. substantially discloses claim 9, except Kundracik et al. fails to further disclose: wherein the sliding door comprises a pull knob to secure the sliding door to close the opening.
In the same field of endeavor, namely machining devices, Chow teaches: wherein the sliding door comprises a pull knob (#35) to secure the sliding door to close the opening (#35 will move the sliding door on the position desired by the operator, whether opened or closed).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the door (#200 of Jung) of the modified device of Kundracik et al. so that the sliding door comprises a pull knob to secure the sliding door and to close the opening as taught by Chow in order to facilitate the opening/closing of the door by a knob (Page 3) and be able to slide the door when the operator hands are slippery.

Regarding claim 14, the modified device of Kundracik et al. substantially discloses claim 9, the modified device of Kundracik et al. further discloses: further comprising an oil catch (#620 of Kundracik et al.) to collect oil within the housing and contain the oil for removal from the housing (Column 13, lines 49-52 of Kundracik et al.).

Regarding claim 21, Kundracik et al. discloses: An apparatus (#10), comprising: a housing (#12, #18) forming a cavity (see fig. 1, where housing #12 and #18 have a cavity inside it where #78 machine sits) to store a pipe threading machine (#78), an oiler (#108), and an oil catching system (#620), a bracket (#36, #13) positioned on an exterior (see fig. 1 and 7, where #36 and #13 are on exterior of housing #18 and #12) of the housing configured to facilitate lifting of the housing to position the housing proximate a job site (Column 7, lines 5-7); a roller (#24) positioned on the exterior of the housing configured to facilitate moving of the housing along a surface (#2) proximate the job site (Column 5, lines 47-50); the pipe threading machine located within the cavity (see fig. 1, where #78 machine sits inside cavity of housing #12 and #18), wherein the pipe threading machine is configured to cut the pipe (#60), ream the pipe (#72), and thread the pipe (#66) using one or more attachments (see fig. 1); the oiler configured to apply oil to the pipe and the one or more attachments as the pipe threading machine at least one of cuts the pipe, reams the pipe, or threads the pipe (Column 8, lines 53-57; oil is circulated through die head and lubricates pipe while thread is formed); and the oil catching system located within the cavity below the oiler and the pipe threading machine (see fig. 28, where #620 will sit where #920 is below #78 machine and #108 oiler), wherein the oil catching system is configured to catch oil dripping or spraying from the pipe threading machine, the oiler, or the pipe (#620; Column 13, lines 49-52).
Kundracik et al. fails to directly disclose: a hinged door configured to provide access to the pipe threading machine by an operator; an opening along a side wall of the housing, the opening being configured to receive an end of the pipe.
In the same field of endeavor, namely machining devices, Chow teaches: a hinged door (#32, #33) configured to provide access to the pipe threading machine by an operator (handle #35 is used to open/close hinged door connected to wall #31 as seen in fig. 3); an opening (see annotated fig. below) along a side wall (see annotated fig. below) of the housing, the opening being configured to receive an end of the pipe (see annotated fig. below, where opening is a big, sufficient size to receive various different diameters of pipes #5 seen in Kundracik et al.).

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing (#12, #18) of Kundracik et al. so that a hinged door is configured to provide access to the pipe threading machine by an operator; and an opening along a side wall of the housing is provided, the opening being configured to receive an end of the pipe as taught by Chow in order to provide visibility to the workspace area and prevent dispersion of oil and chips from releasing during operation in close proximity to an operator and preventing any environmental contamination the cutting fluid or oil may cause (Page 2).

The modified device of Kundracik et al. et al. fails to directly disclose: wherein the housing includes a door that is configured to open to provide access to the cavity; a sliding door configured to open and close at an opening in the housing, and configured to facilitate insertion of a pipe into an interior of the housing, wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening.
In the same field of endeavor, namely machining devices, Jung teaches: wherein the housing includes a door (#200) that is configured to open to provide access to the cavity (#200 door has opening #100a that provides access to cavity inside housing of Kundracik et al.); a sliding door (#200) configured to open and close at an opening (#200 door has opening #100a that provides access to cavity inside housing of Kundracik et al.) in the housing, and configured to facilitate insertion of a pipe into an interior of the housing (where opening is a big, sufficient size to receive various different diameters of pipes #5 seen in Kundracik et al.), wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening (#200 door in open position as seen in Fig. 1B of Jung, will allow various different sized diameters of pipe #5 of Kundracik et al. to be position and aligned with the chucks of the pipe threading machine #78 of Kundracik et al.).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the side opening (see annotated fig. below of Chow, where opening of housing will be modified to have the door) of the modified device of Kundracik et al. so that the housing includes a door that is configured to open to provide access to the cavity; and a sliding door configured to open and close at an opening in the housing, and configured to facilitate insertion of a pipe into an interior of the housing, wherein the sliding door is aligned with the pipe threading machine such that a pipe may extend through the opening and into the interior of the housing to engage the pipe threading machine while the pipe is positioned in the opening as taught by Jung in order to prevent cutting chips or oil generated from treating the workpiece, inside the housing, from splashing out in close proximity to an operator while also preventing any environmental hazard (Paragraph 0003-0004) and selectively be able to open the door to inspect the machine.

    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale


Regarding claim 22, the modified device of Kundracik et al. substantially discloses claim 21, the modified device of Kundracik et al. further discloses: further comprising an oil catch system (#620 of Kundracik et al.) configured to catch oil from the pipe threading machine (Column 13, lines 49-52 of Kundracik et al.).

Regarding claim 23, the modified device of Kundracik et al. substantially discloses claim 21, the modified device of Kundracik et al. further discloses: further comprising rails (#110, #112 of Chow) within the interior of the housing configured to receive the sliding door (#110 and #112 rails will be position inside housing #100 of Chow) and facilitate translation of the sliding door to and from a second opening (rails provide the sliding door with the sliding motion to open into opening #100a and has second opening that cover door #200 and rest of opening #11a seen in fig. 1b of Chow).

Regarding claim 24, the modified device of Kundracik et al. substantially discloses claim 21, the modified device of Kundracik et al. further discloses: further comprising an oiler (#108 of Kundracik et al.) configured to apply oil to the pipe within the housing (Column 8, lines 53-57 of Kundracik et al.).

Regarding claim 25, the modified device of Kundracik et al. substantially discloses claim 21, the modified device of Kundracik et al. further discloses: wherein the hinged door is configured to rotate upward into an open position (see fig. 3 of Chow, where #33 door rotates inwardly when into the open position).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundracik et al. (US 9,796,033) in view of Chow (KR 200409517), in view of Jung (KR 20160079209) and further view of Kundracik et al. (US 9,138,818).
Regarding claim 8, the modified device of Kundracik et al. substantially discloses claim 1, except Kundracik et al. fails to further disclose: further comprising a power plug mounted in the housing to provide a power receipt location on an exterior of the housing and a power supply unit on an interior of the housing.
In the same field of endeavor, namely machining devices, Kundracik et al. teaches: further comprising a power plug (#1) mounted in the housing to provide a power receipt location (electrical socket #1 receives an electrical current and that electrical current is directed to a rectifier and thus  controlled DC power is supplied to the motor in the machine; Column 13, lines 1-10) on an exterior (plug #1 will be placed on the exterior of the housing pointed by #110) of the housing and a power supply unit (#2 power switch is activated to direct power to motor #28) on an interior (#28 is inside housing pointed by #110) of the housing.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify exterior of housing (#12) of the modified device of Kundracik et al. so that a power plug is mounted in the housing to provide a power receipt location on an exterior of the housing and a power supply unit is provided on an interior of the housing as taught by Kundracik et al. in order to provide an electrical socket or plug for external power source to be supplied to the machining apparatus and permit the necessary power requirements needed at all times in order to machine properly.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundracik et al. (US 9,796,033) in view of Chow (KR 200409517), in view of Jung (KR 20160079209) and further view of Trindade (EP 3181009).
Regarding claim 15, the modified device of Kundracik et al. substantially discloses claim 9, except Kundracik et al. fails to further disclose: further comprising a shelf positioned on the interior of the housing, the shelf having a geometry that is notched to allow for operation of the pipe threading machine.
In the same field of endeavor, namely machining devices, Trindade teaches: further comprising a shelf (#31) positioned on the interior of the housing (shelf #31 will be inside housing #30 of Chow), the shelf having a geometry (see fig. 2, where shelf #31 has notch and space #220 where pipe threading machine #78 of Kundracik et al. will sit) that is notched to allow for operation of the pipe threading machine.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion (portion pointed at by #18 seen in fig. 7 of Kundracik et al.) of the modified device of Kundracik et al. so that a shelf is positioned on the interior of the housing, the shelf having a geometry that is notched to allow for operation of the pipe threading machine as taught by Trindade in order to allow work objects or tools to be stored inside the housing and be available to use in case a quick manual calibration of the threading machine is necessary or a measuring tool needs to be used to measure workpiece.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (CN 108714817) teaches a hinged, folding door similar to the pipe threading machine door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722